Order unanimously reversed, with $20 costs and disbursements tothe defendant, the report of the Official Referee confirmed and plaintiff’s motion in all respects denied. It appears that the defendant has fully complied with the provisions of the decree of separation requiring him to support, maintain and provide for the education of the two infant sons of the marriage. The plaintiff is receiving permanent annual alimony of $23,000 of which sum $3,000 is received free from income taxes. The attempt of the plaintiff to transfer to the defendant a portion of the rent of her apartment and the cost *667of furnishings under the guise of providing a home for the sons during their short vacations from school and college finds no justification in the record. Similarly, her claim that she should be reimbursed at the rate of $50 per week for food, telephone calls and entertainment during the vacation periods when the sons are visiting her, is without substance. While this plaintiff may have supplied some meals for her sons and their friends during the holiday periods there is no warrant for the various additional allowances made herein. Settle order on notice. Concur — Peek, P. J., Breitel, Bastow and Cox, JJ.